Title: To James Madison from John Mountz, 1 May 1813
From: Mountz, John
To: Madison, James


Sr.
Geo. Town May 1. 1813.
I am requested to intimate to your Excellency, by several of the members of the Levy Court of Washington County in the District of Columbia that their term of Office will expire on the first monday of the present month of May, and that if it accords with your Excellency’s pleasure, the New Commission may be communicated to those appointed through me. With great respect I am your Excellency’s Most Obt. Servt.

John Mountz Clk
Levy Court W. CountyDistrict of Cola.
